Exhibit 99.1 INVESTOR CONTACT: Donald J. MacLeod FOR IMMEDIATE RELEASE: (716) 842-5138 July 19, 2017 MEDIA CONTACT: C. Michael Zabel (716) 842-5385 M&T BANK CORPORATION ANNOUNCES SECOND QUARTER RESULTS BUFFALO, NEW YORK M&T Bank Corporation ("M&T")(NYSE: MTB) today reported its results of operations for the quarter ended June 30, 2017. GAAP Results of Operations.Diluted earnings per common share measured in accordance with generally accepted accounting principles ("GAAP") for the second quarter of 2017 were $2.35, up 19% from $1.98 in the year-earlier period and 11% higher than $2.12 in the first quarter of 2017.GAAP-basis net income in the recently completed quarter totaled $381 million, a 13% rise from $336 million in the corresponding 2016 quarter and 9% above the $349 million recorded in the initial 2017 quarter.GAAP-basis net income for the second quarter of 2017 expressed as an annualized rate of return on average assets and average common shareholders’ equity was 1.27% and 9.67%, respectively, compared with 1.09% and 8.38%, respectively, in the year-earlier quarter and 1.15% and 8.89%, respectively, in the first quarter of 2017. Commenting on the recent quarter’s performance, Darren J. King, Executive Vice President and Chief Financial Officer, stated, “Financial results for M&T in the second quarter were highlighted by a continued widening of the net interest margin, which rose 11 basis points from the previous quarter to 3.45%.Also contributing to the strong performance were increased trust income and well-controlled expenses that were in line with our expectations. As has been the case for some time, credit quality continued to be solid as net charge-offs were modest and nonaccrual loans decreased.” Earnings Highlights Change 2Q17 vs. ($ in millions, except per share data) 2Q17 2Q16 1Q17 2Q16 1Q17 Net income $ $ $ 13 % 9 % Net income available to common shareholders - diluted $ $ $ 15 % 10 % Diluted earnings per common share $ $ $ 19 % 11 % Annualized return on average assets % % % Annualized return on average common equity % % % - more - 2-2-2-2-2 M&T BANK CORPORATION For the six-month period ended June 30, 2017, diluted earnings per common share were $4.47, up 20% from $3.71 in the year-earlier period.GAAP-basis net income for the first six months of 2017 totaled $730 million, or 15% higher than $635 million in the similar 2016 period.Expressed as an annualized rate of return on average assets and average common shareholders’ equity, GAAP-basis net income in the six-month period ended June 30, 2017 was 1.21% and 9.28%, respectively, compared with 1.03% and 7.91%, respectively, in the corresponding 2016 period. Supplemental Reporting of Non-GAAP Results of Operations.M&T consistently provides supplemental reporting of its results on a "net operating" or "tangible" basis, from which M&T excludes the after-tax effect of amortization of core deposit and other intangible assets (and the related goodwill, core deposit intangible and other intangible asset balances, net of applicable deferred tax amounts) and expenses associated with merging acquired operations into M&T, since such items are considered by management to be "nonoperating" in nature.The amounts of such "nonoperating" expense are presented in the tables that accompany this release.Although "net operating income" as defined by M&T is not a GAAP measure, M&T's management believes that this information helps investors understand the effect of acquisition activity in reported results. Diluted net operating earnings per common share were $2.38 in the recent quarter, up from $2.07 and $2.15 in the year-earlier quarter and the first quarter of 2017, respectively. Net operating income rose to $386 million in the second quarter of 2017, 10% higher than $351 million in the second quarter of 2016 and 9% above $354 million in the initial 2017 quarter. Expressed as an annualized rate of return on average tangible assets and average tangible common shareholders' equity, net operating income was 1.33% and 14.18%, respectively, in the second quarter of 2017, compared with 1.18% and 12.68%, respectively, in the year-earlier quarter and 1.21% and 13.05%, respectively, in the first three months of 2017. Diluted net operating earnings per common share in the first six months of 2017 increased 15% to $4.53 from $3.94 in the first half of 2016.Net operating income during the six-month period ended June 30, 2017 was $740 million, a rise of 10% from $671 million in the similar 2016 period.Net operating income expressed as an annualized rate of return on average tangible assets and average tangible common shareholders’ equity was 1.27% and 13.61%, respectively, in the first half of 2017, compared with 1.14% and 12.15%, respectively, in the first six months of 2016. Taxable-equivalent Net Interest Income.Net interest income expressed on a taxable-equivalent basis totaled $947 million in the second quarter of 2017, an increase of $77 million, or 9%, from $870 million in the year-earlier quarter.That improvement resulted predominantly from a widening of the net interest margin to 3.45% in the recent quarter from 3.13% in the second quarter of 2016. Taxable-equivalent net interest income in the recent quarter rose 3% from - more - 3-3-3-3-3
